   Case 2:20-cv-00072-LGW-BWC Document 3 Filed 07/28/20 Page 1 of 2

                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court
                      IN THE UNITED STATES DISTRICT COURT                          By casbell at 8:45 am, Jul 28, 2020
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 KELLY SANDERS,

                Petitioner,                                 CIVIL ACTION NO.: 2:20-cv-72

        v.

 LINDA GETER,

                Respondent.


                                           ORDER

       Petitioner, an inmate at the Federal Correctional Institution in Jesup, Georgia, filed this

28 U.S.C. § 2241 action. The record reflects that Petitioner has paid a $5.00 filing fee.

       The only proper respondent in a § 2241 case such as this is the inmate’s immediate

custodian—the warden of the facility where the inmate is confined. Rumsfeld v. Padilla, 542

U.S. 426, 434–35 (2004). As Linda Geter is the Warden at the Federal Correctional Institution in

Jesup, Georgia, the Court DIRECTS the Clerk of Court to change the docket and record of this

case to reflect Linda Geter as the only named Respondent.

       The Court directs the United States Marshal to serve a copy of the Petition and a copy of

this Order by registered or certified mail upon: (1) the Attorney General of the United States;

(2) the named Respondent; and (3) the civil process clerk at the office of the United States

Attorney for the Southern District of Georgia. See Fed. R. Civ. P. 4(i).

       The Court orders Respondent to show cause, in writing, why Petitioner’s writ should not

be granted by filing an Answer within 21 days of service of the Petition. See Rule 5 of the Rules
    Case 2:20-cv-00072-LGW-BWC Document 3 Filed 07/28/20 Page 2 of 2



Governing Section 2254 Petitions.1 If Respondent seeks dismissal or denial of the Petition,

Respondent should file, in lieu of an answer, a motion to dismiss or deny the Petition.

Grounds for a motion to dismiss include, but are not limited to: failure to exhaust available

remedies, untimeliness, failure to state a cognizable claim, procedural default, second or

successive petition bar, absence of custody at the time the petition was filed, mootness, ripeness,

and failure to name the proper respondent. Respondent must attach complete copies of all files

and records cited in support of a motion to dismiss as exhibits to the motion to dismiss. If

Respondent moves to dismiss, and the motion is denied, Respondent must file an answer that

complies with Rule 5 within 21 days of denial of the motion to dismiss.

       Petitioner is cautioned that, while this action is pending, he shall immediately inform this

Court in writing of any change of address. Failure to do so will result in dismissal of this case.

       SO ORDERED, this 28th day of July, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




1
       The Rules Governing Section 2254 Cases may also apply to habeas actions brought under Section
2241. Rule 1(b) of the Rules Governing Section 2254 Cases.


                                                 2
